Citation Nr: 9901904	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  98-04 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.  

2.  Entitlement to a compensable disability evaluation for 
left knee arthrotomy residuals including scars.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1996.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, established service connection for left knee arthrotomy 
residuals including scars; assigned a noncompensable 
evaluation for that disability; determined that the veteran 
had not submitted a well-grounded claim of entitlement to 
service connection for hearing loss disability; and denied 
the claim.  In September 1998, the veteran was afforded a 
video hearing before the undersigned Member of the Board.  
The veteran has been represented throughout this appeal by 
the Veterans of Foreign Wars of the United States  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veterans claim for an 
increased evaluation for his post-operative left knee 
disability to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VAs Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  Hearing loss disability for VA purposes was not 
manifested during active service or at any time thereafter.  

2.  The veterans post-operative left knee disability has 
been shown to be objectively manifested by subjective 
complaints of left knee achiness; well-healed surgical 
scars; a full range of motion of the left knee without 
crepitus; stable ligaments; some left thigh atrophy; and 
radiological findings consistent with a retained drill tip in 
the left femur and left knee degenerative changes.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hearing loss 
disability.  38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for a 10 percent evaluation for left knee 
arthrotomy residuals including scars have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, and Diagnostic Code 5257 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  
Generally, a "well-grounded" claim is one which is plausible.  
The Court has directed that, in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  Generally, a claim for an increased 
disability evaluation is well-grounded.  However, the Court 
has clarified that a claim for increase is well-grounded so 
long as the veteran is not in receipt of the maximum 
evaluation for the disability.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  

When a veterans claim is determined to be not well-grounded, 
the VA does not have a statutory duty to assist him in 
developing the facts pertinent to his claim.  However, the VA 
may be obligated under the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise him of the evidence needed to 
complete his application.  This obligation is dependent upon 
the particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The veteran is seeking service connection for hearing loss 
disability and a compensable evaluation for his 
post-operative left knee disability.  It is necessary to 
determine if he has submitted a well-grounded claim with 
respect to each issue.  

I.  Hearing Loss Disability

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a 
veteran served ninety days or more during a period of war or 
during peacetime service after December 31, 1946, and an 
organic disease of the nervous system including sensorineural 
hearing loss becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

At a July 1990 Air Force physical examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
10
10
LEFT
0
5
20
20
30

He was diagnosed with moderate non-progressive left ear high 
frequency hearing loss disability.  
At a November 1991 Air Force physical examination, the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
15
25
LEFT
0
0
15
15
20

He was diagnosed with moderate non-progressive left ear high 
frequency hearing loss disability.  

At a January 1993 Air Force physical examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
30
20
30
LEFT
5
5
20
20
30

He was diagnosed with moderate non-progressive left ear high 
frequency hearing loss disability.  

At a February 1995 Air Force physical examination, the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
20
20
25
LEFT
0
5
20
20
25

An undated Air Force treatment record notes that the veteran 
had a history of mild to moderate non-progressive left ear 
high frequency hearing loss since 1987.  

At an October 1997 VA examination for compensation purposes, 
the veteran complained of high frequency hearing loss 
disability which he attributed to his service as a military 
pilot.  At a November 1997 VA audiological evaluation, the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
0
15
LEFT
5
0
5
5
10

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The VA examiner commented that the 
veterans hearing [was] within normal limits for rating 
purposes with excellent word recognition ability.  

In his March 1998 notice of disagreement, the veteran 
advanced that, though I understand your determining 
disability based upon speech discrimination for compensation 
purposes, I still feel that the military should accept 
responsibility for the higher frequency hearing loss where it 
occurred while on active duty even though it may be at a 
noncompensable level.  In his April 1998 substantive 
appeal, the veteran advanced that entry and retirement 
audiometer tests clearly indicate a significant loss of 
hearing in the higher frequency ranges.  

At the September 1998 hearing before the undersigned Member 
of the Board, the veteran testified that he had bilateral 
high frequency hearing loss disability which he attributed to 
his exposure to aircraft engine noise while a military pilot.  
He acknowledged that his ability to hear frequencies 
associated with normal conversation was not impaired.  

The record contains no competent evidence establishing that 
the veteran manifested hearing loss disability for VA 
purposes during active service or at any time thereafter.  In 
the absence of evidence of current disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The veteran advances that the claimed hearing loss disability 
was precipitated by his inservice exposure to aircraft engine 
noise while a military pilot.  The Board observes that the 
veteran served in Vietnam and was awarded both the 
Distinguished Flying Cross and an Air Medal with five 
devices.  Therefore, the Board has considered the potential 
application of 38 U.S.C.A. § 1154(b) (West 1991).  That 
statute directs that: 

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, 
campaign, or expedition, the Secretary 
shall accept as sufficient proof of 
service-connection of any disease or 
injury alleged to have been incurred in 
or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

In reviewing a similar factual scenario, the Court has 
clarified that:

The Court, however, has not held that 
invocation of section 1154(b) 
automatically results in an award of 
service connection.  Section 1154(b) of 
title 38 of the U.S. Code and section 
3.304(d) of title 38 of the Code of 
Federal Regulations do not absolve a 
claimant from submitting a well-grounded 
claim for service connection.  ...  The 
statute and regulation dealing with 
satisfactory lay evidence of service 
connection for combat veterans do not 
serve to save the appellant from having 
to meet this requirement.  See Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  
Although section 1154(b) relaxes the 
evidentiary requirement as to the 
evidence needed to render a claim 
well-grounded, that section deals only 
with the occurrence of an event, i.e., 
whether a particular disease or injury 
was incurred or aggravated in service -- 
that is, what happened then -- not the 
questions of either current disability or 
nexus to service, as to both of which 
competent medical evidence is generally 
required.  Caluza, 7 Vet. App. at 507; 
see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) (laypersons account of 
what physician told him did not 
constitute medical evidence in 
context of determination of 
well-groundedness because medical 
nature of such evidence was too 
attenuated and unreliable).  
Beausoleil v. Brown, 8 Vet. App 459, 464 
(1996).  

There is no competent evidence establishing that the veteran 
currently has hearing loss disability for VA purposes.  
Therefore, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  The fact that there 
is impairment at higher frequencies does not establish a 
basis to award service connection unless the provisions of 
38 C.F.R. § 3.385 are met.   Accordingly, the instant claim 
is denied.  38 U.S.C.A. § 5107 (West 1991).  The veteran is 
informed that if he is able to produce competent evidence 
attributing a disability to active service, he should 
petition to reopen his claim.  


II.  Left Knee Arthrotomy Residuals

A review of the record indicates that the veteran's claim for 
an increased disability evaluation is plausible and all 
relevant facts have been properly developed.  The veteran 
asserts on appeal that his post-operative left knee 
disability is productive of significant physical impairment 
and necessitates the use of a knee brace or other support 
when he does any activity more strenuous than walking.  

A.  Historical Review

The veterans service medical records indicate that he was 
seen for left knee complaints.  A November 1973 Air Force 
orthopedic evaluation notes that the veteran reported having 
initially sustained a left knee cartilaginous injury at the 
age of fifteen and reinjurying the knee in approximately 
October 1973 while playing soccer.  An impression of a left 
medial meniscus bucket handle tear was advanced.  In November 
1973, the veteran underwent a left knee arthrotomy which 
revealed an avulsion of the anterior cruciate ligament and 
the lateral femoral condyle.  No medial meniscus bucket 
handle tear was identified.  The veteran was diagnosed with a 
left anterior cruciate ligament tear and subsequently 
underwent a left anterior cruciate ligamental repair.  A 
December 1973 treatment record relates that X-ray studies of 
the left knee revealed a small drill tip broken off in the 
left femur.  Examining Air Force medical personnel commented 
that it was not necessary to remove the metallic foreign 
body.  

A June 1989 Air Force orthopedic evaluation notes that the 
veteran complained of left knee pain and muscle weakness.  On 
examination, the veteran exhibited a full range of motion of 
the left knee; stable ligaments; and 2.5 c[enti]m[eter] 
atrophy left.  Contemporaneous X-ray studies of the left 
knee revealed a metallic density lying apparently within 
the soft tissues.  The Air Force physician interpreted the 
X-ray studies as showing a staple in the left femoral condyle 
and minimal medial joint narrowing and spurring.  An 
impression of post-traumatic early [degenerative joint 
disease symptoms left] knee was advanced.  

The report of the October 1997 VA examination for 
compensation purposes conveys that the veteran was diagnosed 
with left knee arthrotomy residuals including scars and mild 
left knee degenerative joint disease.  In January 1998, the 
RO established service connection for left knee arthrotomy 
residuals including scars and assigned a noncompensable 
evaluation for that disability.  

B.  Increased Disability Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by the limitation of motion.  In the absence of 
limitation of motion, a 10 percent disability evaluation will 
be assigned where there is X-ray evidence of the involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent disability evaluation will be assigned 
where there is X-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. Part 
4, Diagnostic Code 5003 (1998).  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent disability evaluation.  A 20 percent disability 
evaluation requires that flexion be limited to 30 degrees.  
38 C.F.R. Part 4, Diagnostic Code 5260 (1998).  Limitation of 
extension of either leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent disability evaluation 
requires that extension be limited to 15 degrees.  38 C.F.R. 
Part 4, Diagnostic Code 5261 (1998).  The average normal 
range of motion of the knees is from 0 to 140 degrees.  38 
C.F.R. § 4.71, Plate II (1998).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants assignment of a 
10 percent disability evaluation.  A 20 percent evaluation 
requires moderate impairment.  38 C.F.R. Part 4, Diagnostic 
Code 5257 (1998).  

A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).  Scars may be evaluated on the basis of any 
associated limitation of function of the body part which they 
affect.  38 C.F.R. Part 4, Diagnostic Code 7805 (1998).  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The provisions of 38 C.F.R. § 4.59 (1998) clarify that:  

With any form of arthritis, painful 
motion is an important factor of 
disability, the facial expression, 
wincing, etc., on pressure or 
manipulation, should be carefully noted 
and definitely related to affected 
joints.  Muscle spasm will greatly assist 
the identification.  Sciatic neuritis is 
not uncommonly caused by arthritis of the 
spine.  The intent of the schedule is to 
recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to 
recognize actually painful, unstable, or 
malaligned joints, due to healed injury, 
as entitled to at least the minimum 
compensable rating for the joint.  
Crepitation either in the soft tissues 
such as the tendons or ligaments, or 
crepitation within the joint structures 
should be noted carefully as points of 
contact which are diseased.  Flexion 
elicits such manifestations.  The joints 
involved should be tested for pain on 
both active and passive motion, in 
weight-bearing and nonweight-bearing and, 
if possible, with the range of the 
opposite undamaged joint.  

The Court has held that:  

Read together, DC 5003, and § 4.59 thus 
state that painful motion of a major 
joint or groups caused by degenerative 
arthritis, where the arthritis is 
established by X-ray, is deemed to be 
limited motion and entitled to a minimum 
10 percent rating, per joint, combined 
under DC 5003, even though there is no 
actual limitation of motion.  Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 
(1991).  See also Hicks v. Brown, 8 Vet. 
App. 417 (1995).  

At the October 1997 VA examination for compensation purposes, 
the veteran complained of left knee weakness and 
achiness.  He reported that: he wore a left knee brace; 
his left knee swelled after prolonged exercise; and his knee 
infrequently gave way.  He denied any locking of the 
knee.  The VA examiner observed that the veteran walked with 
a normal gait and posture.  He was able to fully squat and to 
stand on his heels and toes.  On examination, the veteran 
exhibited two well-healed scars over the left knee; a range 
of motion of the left knee of 0 to 145 degrees without 
crepitus; no cruciate or collateral ligamental laxity; and no 
joint redness, swelling, or increased heat.  The 
veterans left thigh measured 18.5 inches as compared to 19 
inches on the right.  Contemporaneous X-ray studies of the 
left knee revealed findings consistent with a metallic 
fixation device overlying the lateral femoral condyle; mild 
spurring of the posterior aspect of the patella; and slight 
irregularity of the articulating surface of the medial 
condyle without narrowing.  The veteran was diagnosed with 
post[-]operative status, left knee arthrotomy with two well 
healed scars and some persistent subjective complaints and 
functional residuals as described.  

In his March 1998 notice of disagreement, the veteran 
advanced that:

Reference letter stated that I complained 
of some residuals (weakness and some 
achiness (sic)) of the knee condition, 
and that I stated that the knee does not 
lock, but swells at times and has given 
way infrequently.  Actually, I experience 
considerable achiness (sic), and the 
reason the knee does not lock that much 
is because I wear an Ace bandage binding 
the knee tightly whenever I am performing 
lifting and turning activities that tend 
to cause it to give out.  I have had to 
do this for the past 5 or 6 years with 
increasing frequency.  Also not mentioned 
is that the left knee muscle area is 
considerably smaller then (sic) the right 
knee as measured during the examination.  

In his April 1998 substantive appeal, the veteran asserted 
that a 50 percent evaluation was warranted for his left knee 
disability.  At the September 1998 hearing before the 
undersigned Member of the Board, the veteran testified that 
he experienced left knee aching especially during cold and 
damp weather and favored his left leg.  He clarified that he 
used either a knee brace or a very heavy Ace bandage for 
any activity other than simple walking.  On the two 
occasions when he participated in an activity other than 
walking without using a knee brace or other support, his left 
knee swelled to a point where it was almost in a locked 
position.  The veteran reported that his left knee last 
gave out in 1991.  He related further that he took Motrin 
when his knee bothered him for a continual time frame.  
He denied receiving any treatment for his left knee.  The 
veteran stated that flexing and extending his left leg did 
not cause him any problems.  If he were to run a 
significant distance without his knee brace, the veteran 
stated that his left knee would become painful and swollen.  
The local accredited representative advanced that the record 
supported assignment of a 10 percent evaluation for the 
veterans left knee disability.  

The Board has reviewed the probative evidence of record 
including the veterans testimony and statements on appeal.  
The veterans left knee arthrotomy residuals have been shown 
to be manifested by well-healed surgical scars; a full range 
of motion of the left knee without crepitus; stable 
ligaments; some left thigh atrophy; and radiological findings 
consistent with a retained drill tip in the left femur and 
degenerative joint disease.  The veteran advances on appeal 
that his post-operative left knee disability is productive of 
significant physical impairment and warrants a 50 percent 
evaluation.  While acknowledging that he does not experience 
any problems associated with flexion and extension of the 
left knee, the veteran asserts that he must use a knee brace 
or other support while performing any activity more strenuous 
than walking or the joint will become painful and swell or 
give way.  The veteran is clearly competent to report that 
his service-connected symptomatology has increased in 
severity.  The veterans testimony is credible and 
establishes that he experiences pain on use of his left knee.  
The clinical findings of decreased left thigh muscle mass 
supports the veterans subjective history.  Therefore, the 
Board finds that the veterans post-operative left knee 
disability merits assignment of a compensable evaluation 
under the applicable diagnostic criteria.  In the absence of 
objective clinical evidence establishing either symptomatic 
scars; lateral instability or subluxation of the left knee; 
actual limitation of motion of the joint or the functional 
equivalent of limitation of motion beyond slight, the Board 
concludes that a 10 percent evaluation is warranted for left 
knee arthrotomy residuals including scars.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5010 
or 5257 (1998).  The presence of the drill tip in the left 
femur without any associated symptoms does not establish 
entitlement to additional disability.  The Board also notes 
that under questioning, the veteran advanced that there was a 
remote history of instability rather than a recent history of 
instability.  Therefore, separate evaluations under the 
provisions of instability and limitation of motion is not 
warranted since there is no current instability or 
subluxation.  

Ultimately, the Board is left with the impression that the 
veteran can perform almost all functions, including range of 
motion, and use the knee without significant handicap even 
while engaging in exercise.  However, he has testified that 
he has some pain or ache when engaging in strenuous activity.  
As noted by the representative, the veterans statements, 
when accepted as true, reflect a 10 percent disability and no 
more.  In regard to the veterans assertion that he should be 
granted a 50 percent evaluation, the Board must note that 
amputation below the knee does not warrant a 50 percent 
evaluation.  The VA examination was remarkably normal in all 
aspects and the examiner noted that there were only some 
subjective symptoms.  Those symptoms when accepted as true 
warrant the minimum compensable evaluation assignable for the 
joint based on the report of periarticular pathology 
productive of painful motion.  The provisions of § 4.59 do 
not direct which particular diagnostic code must be used.  
Therefore, the Board maintains the code selected by the RO.


ORDER

Service connection for hearing loss disability is denied.  A 
10 percent evaluation for left knee arthrotomy residuals 
including scars is granted subject to the laws and 
regulations governing the award of monetary benefits.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board.  
- 2 -
